Citation Nr: 0710865	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for skin tumors on the chest 
and back, including as a result of exposure to Agent Orange, 
and if so, whether the reopened claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for a skin disability of the hands and feet, 
including as a result of exposure to Agent Orange, and if so, 
whether the reopened claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a fracture of 
the left arm and if so, whether the reopened claim should be 
granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a shell 
fragment wound (SFW) of the left leg and if so, whether the 
reopened claim should be granted.

Entitlement to initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 22, 2005, and to an initial rating in excess of 50 
percent beginning on that date.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The Board notes that in the October 2003 rating decision the 
RO reopened and then denied the claims seeking service 
connection for skin tumors on the chest and back, skin 
disability of the hands and feet, residuals of fracture of 
the left arm, and residuals of a SFW of the left leg.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO's 
determinations that new and material evidence has been 
submitted to reopen the previously denied claims.  

In August 2003, the veteran was afforded a hearing before a 
Decision Review Officer at the RO.  In October 2004, a 
videoconference hearing before the undersigned Veterans Law 
Judge was held.  Transcripts of the hearings are of record.

When the case was last before the Board in January 2005, it 
was decided in part and remanded in part.


FINDINGS OF FACT

1.  Service connection for skin tumors on the chest and back, 
including as the result of exposure to Agent Orange, was 
denied in an unappealed rating decision of July 2002; the 
evidence received since the July 2002 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

2.  Service connection for a skin disability of the hands and 
feet, including as the result of exposure to Agent Orange, 
was denied in an unappealed rating decision of July 2002; the 
evidence received since the July 2002 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

3.  Service connection for residuals of a fracture of the 
left arm was denied in an unappealed rating decision of July 
2002; the evidence received since the July 2002 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

4.  The veteran has an irregularity of the distal left radius 
due to a fracture sustained in service.

5.  Service connection for residuals of a SFW of the left leg 
was denied in an unappealed rating decision of July 2002; the 
evidence received since the July 2002 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

6.  The veteran does not currently have any residuals of a 
SFW of the left leg.

7.  For the period prior to February 22, 2005, the veteran's 
anxiety reaction was productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

8.  For the period beginning February 22, 2005, the veteran's 
PTSD has been productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for skin tumors of 
the chest and back, including as the result of exposure to 
Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disability of the hands and feet, including as the result of 
exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
fracture of the left arm.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

4.  Residuals of a fracture of the left arm were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
shell fragment wound of the left leg.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  Residuals of a SFW of the left leg were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  The criteria for an initial rating in excess of 30 
percent for PTSD for the period prior to February 22, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).

8.  The criteria for an initial rating in excess of 50 
percent for PTSD for the period beginning February 22, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Entitlement to service connection for skin tumors on the 
chest and back, residuals of a fracture of the left arm, and 
residuals of a SFW of the left leg was denied by an 
unappealed rating decision of July 2001 on the basis that the 
evidence failed to establish the presence of such conditions 
or injuries in service.  Service connection for skin 
disability of the hands and feet, including as a result of 
exposure to Agent Orange, was also denied in the unappealed 
rating decision of July 2001 on the basis that although 
service medical records showed treatment for a rash on the 
veteran's right leg in service, the rash was not present at 
the time of separation and the current treatment records were 
negative for any evidence of skin disability of the feet and 
hands.  The evidence then of record included service medical 
records and VA outpatient records through June 2001.

The subsequently received evidence includes a February 2002 
VA neurological disorders exam report that notes that the 
veteran fractured the left distal ulna while in Vietnam, that 
the fracture has remained malunited, and that it causes the 
veteran pain.  The exam report also notes that the veteran 
had a number of subcutaneous lumps over the abdominal wall 
and flank and that the skin and fingernails on the veteran's 
right hand were rather dry and brittle.  The examiner stated 
that the veteran had unusual skin abnormalities that may be 
subcutaneous lipomas or lipofibromatous lesions; a 
dermatological opinion was requested to further evaluate the 
lesions.  In addition, there is the veteran's testimony at 
the August 2003 RO hearing and at the October 2004 
videoconference hearing before the undersigned where he spoke 
about his shrapnel wound in his left ankle.  He stated that 
there is still residual scarring from the SFW.  This evidence 
is neither cumulative nor redundant of the evidence 
previously of record and it relates to unestablished facts 
necessary to substantiate the claims.  Moreover, it is 
sufficient to establish a reasonable possibility of 
substantiating the claims.  Accordingly, it is new and 
material and reopening of each of the claims is in order.  

II.  Increased Rating Claim and Reopened Claims

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in January 2002 and March 2005 and the supplemental 
statements of the case.  In addition, the cover letter sent 
with the October 2006 supplemental statement of the case 
provided notice concerning the effective-date and disability-
rating elements of the claims.

Although VA did not specifically inform the appellant that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide VA with 
the information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  In addition, at the October 2004 
videoconference hearing, the undersigned informed the veteran 
that he should provide VA with copies of any medical records 
he had in his possession.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claims in 
October 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on any 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background

The veteran served on active duty from November 1965 to 
November 1968, to include service in Vietnam from November 
1967 to November 1968.  Service medical records note that the 
veteran was seen several times in June 1968 for a rash on his 
right leg or legs.  He was treated with several different 
medications and was instructed to wear his trousers unbloused 
and was exempt from field duty for four days.  Another June 
1968 service medical record notes that there was some 
improvement on the anterior portion of the leg, but that the 
rash was extending up towards the knee.  The separation 
examination was negative for any skin tumors or other skin 
disability, fracture of the left arm, or residuals of SFW of 
the left leg.

A June 1998 X-ray of the left forearm and wrist notes that 
there was irregularity of the radius, which may represent an 
old fracture.  There was negative ulnar variance. 

A September 2001 VA medical record notes that the veteran has 
an ulnar fracture with subluxation.  The medical record notes 
that the injury dates from Vietnam, but because there is no 
record of the injury, the veteran does not have service 
connection.  The medical record also notes that the veteran 
has onychomycosis of the toes which dates from Vietnam.  
Medication helped the veteran's fingernails, but not his 
toes.  

A February 2002 VA neurological disorders exam report notes 
that the veteran has severe symptoms of PTSD with repetitive 
flashbacks of various combat-related incidents.  Also noted 
is that the veteran fractured his left distal ulna in 
Vietnam.  The fracture has remained malunited and causes 
pain.  The veteran wears a wrist splint.  Exam revealed that 
the veteran was alert, pleasant, and cooperative.  The 
veteran had a number of subcutaneous lumps over the abdominal 
wall and flank.  Also noted was that the skin and fingernails 
on the right hand were dry and brittle.  The impression was 
chronic and significant symptoms from PTSD.  The examiner 
stated that the veteran has unusual skin abnormalities which 
may be subcutaneous lipomas or lipofibromatous lesions; a 
dermatological opinion was requested to further evaluate the 
lesions.  

A March 2002 VA examination report notes that the veteran 
experiences avoidance, hyperarousal, and intrusive memories 
with respect to his experiences in Vietnam.  He has chronic 
sleep disturbance, heightened irritability and 
hypervigilance.  He also stated that he has difficulty 
concentrating.  The examiner opined that the veteran's 
symptoms have only a mild to moderate impact.  The veteran 
stated that he has a great wife and a great family.  He 
described his wife of 31 years as being very supportive of 
him.  He takes pride in being honest and hard working and 
stated that he has a wide circle of friends, including many 
neighbors.  He stated, "Life has been good to me."  He was 
personable and cooperative throughout the interview.  There 
was no evidence of psychotic level signs or symptoms.  His 
mood was normothymic with a few moments of tearfulness and 
sadness when reporting about Vietnam.  There was no homicidal 
or suicidal ideation.  There was no evidence of behavioral or 
impulse dyscontrol.  No significant cognitive impairments 
were noted; however, the veteran himself stated that he has 
trouble concentrating.  

The diagnosis was PTSD, chronic, mild.  The examiner opined 
that the veteran is genuinely suffering from PTSD; however, 
his symptoms seem to have only a mild impact on his 
functional status.  He has a large and supportive social 
network that he derives considerable pleasure and pride from.  
He plans to continue with his occupation as a landscaper.  

Mental Health Progress Notes from February 2005 note that the 
veteran complained that his life was falling apart.  He ran 
his own landscaping business until last June, when he had 
surgery for prostrate cancer, which involved extensive 
recovery time.  Subsequently, he lost his business and had to 
file for bankruptcy.  He presented due to the recommendation 
of his primary care provider because of worsening symptoms of 
depression and PTSD.  He reported nightmares occurring three 
to four nights a week, increased fighting with his wife, and 
chronic spiritual fears.  He became tearful when relating 
events from Vietnam.  He denied suicidal or homicidal 
ideation and auditory and visual hallucinations.  He was 
well-groomed and cooperative.  His mood was depressed and 
anxious and his affect was labile.  His speech had a normal 
rate, tone, and volume.  His thought process was logical, 
linear, and goal oriented.  He was alert and oriented.  His 
insight and judgment were fair.  The veteran was referred to 
the PTSD clinic for intake.  

A March 2005 mental health note states that the veteran's 
nightmares occur daily.  The veteran reported fighting with 
his wife over financial problems.  He has intrusive thoughts 
and feelings.  On exam he was casually dressed, well-groomed, 
pleasant, talkative, and anxious.  He did not have suicidal 
or homicidal ideation.  He exhibited no psychotic features.  
His insight and judgment were fair.  The diagnosis was 
chronic, severe PTSD.  

Mental health progress notes from August 2005 to November 
2005 continue to note the veteran's difficulty sleeping, 
intrusive memories, financial difficulties and stressors, 
anger, and anxiety.  

A December 2005 mental health progress note states that the 
veteran is self-employed, working backhoe/excavating.  He was 
pleasant, alert, and tense.  He had a full range of affect.  
His mood was euthymic.  He had no suicidal or homicidal 
ideation and no evidence of psychosis.  His judgment was 
good.  His cognition was grossly intact.  He has sleep 
difficulties and extreme startle response.  He avoids social 
gatherings, including restaurants.  He has daily re-
experiencing, which is both visual and mental.  He has 
nightmares at least three times a week.  He is hypervigilant 
and has compulsive intrusive thoughts of being hurt.  He has 
irritability and outbursts of rage.  He continued to have a 
loyal loving family which buffers many of his difficulties.  

A January 2006 VA medical record notes that the veteran's 
PTSD and depression were much better; although, he still had 
sleep disturbance.  

A May 2006 VA primary care note states that the veteran has 
partial avulsion of the right thumb nail, with attachment of 
the nail to the matrix.  He reported a history of 
onychodystrophy and onychomycosis of the nail.  It was noted 
that the veteran had fungus affecting all fingernails.  The 
veteran reported having a nail fungus since returning from 
Vietnam, but that he cannot afford treatment for it.  

Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Residuals of Fracture of Left Arm

The veteran contends that he fractured his left arm in 
Vietnam when he was struck in the leg with a shell fragment 
and then fell on his arm.  He acknowledges that he received 
no treatment for the fracture in service and that it was not 
painful or swollen, but states that the site of the fracture 
was visible and that he can move the bone fragment.  He 
states that this has been the case since the injury was 
sustained.  The record reflects that the veteran served in 
Vietnam during the Tet Offensive and that his unit did come 
under mortar attacks.  In granting service connection for 
PTSD, the RO conceded that the veteran was exposed to combat.  
The post-service medical evidence includes X-ray evidence of 
an irregularity of the distal radius of the left arm.  With 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted for the 
residuals of a fracture of the left arm.  

Residuals of a Shell Fragment Wound of the Left Leg

The veteran contends that he sustained a minor shell fragment 
wound of the left leg in January 1968.  He states that he no 
longer has a residual scar because a nerve was surgically 
removed from the site of the wound and put in his stomach 
area in connection with treatment of his prostate cancer.  
There is no medical evidence showing that the veteran 
currently has any residual of this shell fragment wound.  
Although Section 1154(b) provides a basis for the Board to 
conclude that the veteran sustained a shell fragment wound in 
service, it does not negate the need for medical evidence of 
residual disability.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Accordingly, service connection is not warranted for this 
claimed disability.

B.  Initial Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

For the time period prior to February 22, 2005, the veteran's 
PTSD was rated as 30 percent disabling.  The March 2002 VA 
exam disclosed that the veteran's mood was normothymic.  He 
was noted to have a great support network of family and 
friends.  He was working as a landscaper and reportedly took 
great pride in his work.  There were no cognitive impairments 
despite the veteran's complaints of difficulty concentrating.  
He complained of avoidance, hyperarousal and intrusive 
memories, as well as sleep disturbance, heightened 
irritability and hypervigilance.  The examiner opined that 
the veteran's PTSD symptoms had only a mild impact on him 
functionally.  The presence of such symptoms as these warrant 
the assigned rating of 30 percent, but not higher.  The 
veteran did not exhibit the requisite symptoms for a rating 
in excess of 30 percent.  Specifically, he did not show 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking, disturbances in motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, there is no corroborating evidence 
that the veteran's PTSD was productive of more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks during the 
period prior to February 22, 2005.  

For the period beginning February 22, 2005, the veteran's 
PTSD has been rated as 50 percent disabling.  The medical 
evidence for this time period indicates that at the February 
2005 VA outpatient appointment, the veteran was experiencing 
a worsening of his PTSD symptoms.  He reported nightmares 
three to four nights a week.  His mood was depressed mood and 
his affect labile.  In March 2005 his nightmares were a daily 
occurrence.  His thought process was logical, linear, and 
goal directed.  He was alert and oriented, and his insight 
and judgment were fair.  In December 2005 the veteran 
reported irritability and outbursts of rage.  He continued to 
note that his loving family helped to buffer many of his 
difficulties.  At no time during this time period did the 
veteran exhibit the requisite symptoms for a higher rating 
such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships.  In the 
Board's opinion, the evidence for this period establishes 
that the social and occupational impairment from the 
veteran's PTSD has more nearly approximated the reduced 
reliability and productivity contemplated by the assigned 
rating than the deficiencies in most areas required for a 
higher rating.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for skin tumors on the chest and back is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for skin disability of the hands and feet 
is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for residuals of a fracture of the left 
arm is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for residuals of a SFW of the left leg is 
granted.

Entitlement to service connection for residuals of a fracture 
of the left arm is granted.

Entitlement to service connection for residuals of a SFW of 
the left leg is denied.

Entitlement to initial rating in excess of 30 percent for 
PTSD for the period prior to February 22, 2005, and to an 
initial rating in excess of 50 percent beginning on that 
date, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for skin tumors on the chest and back as well as a skin 
disability of the hands and feet, including as a result of 
exposure to Agent Orange.  

With regard to the skin tumors, the Board notes that at the 
February 2002 neurological disorders VA examination, the 
examiner requested a dermatological consult and opinion to 
further evaluate the lesions on the veteran's abdominal wall 
and flank.  There is no record of a dermatology consult 
contained in the claims folder.

As far as the claim for service connection for skin 
disability of the hands and feet, the Board notes that 
service medical records show that the veteran was treated a 
few times in June 1968 for a rash on the legs.  There is post 
service medical evidence of onychomycosis of the hands and 
feet, which a VA medical record states dates back to the 
veteran's service in Vietnam.  The Board is of the opinion 
that a VA examination is warranted.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake all 
appropriate action to obtain a copy of a 
dermatology consultation opinion that was 
requested at the February 2002 VA 
neurological examination, and associate it 
with the claims folder.  Any negative 
response should be documented.  If no such 
consult was performed or the report 
thereof cannot be located or is not 
adequate for adjudication purposes, the RO 
or the AMC should include the skin tumors 
on the chest and back in the dermatology 
examination ordered below.

2.  Then, the RO or the AMC should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present skin 
disability of the hands and feet.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide a 
diagnosis for any skin disability found 
and then provide an opinion with respect 
to each currently present skin disability 
of the hands and feet as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the veteran's exposure to Agent Orange in 
service or otherwise etiologically related 
to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The RO or the AMC should undertake any 
further development it deems appropriate.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


